Judgment, Supreme Court, New York County (Franklin Weissberg, J.), rendered February 1, 1994, convicting defendant, after a jury trial, of murder in the second degree and criminal possession of a weapon in the second degree, and sentencing him to concurrent terms of 22 years to life and 4 to 12 years, respectively, unanimously affirmed.
Having failed to raise any objection during the trial, defendant’s claim that the prosecutor’s summation improperly suggested that he fabricated his intoxication defense is unpreserved for appellate review (People v Balls, 69 NY2d 641), and we decline to review it in the interest of justice. Were we to review it, we would find that none of the challenged comments require reversal, especially in light of the overwhelming evi*318dence of guilt (People v Bass, 160 AD2d 476, lv denied 76 NY2d 852).
We perceive no abuse of discretion in sentencing. Concur— Milonas, J. P., Ellerin, Rubin, Kupferman and Ross, JJ.